 1
                                                           JS‐6

 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
10
11
12   Samuel Love,                                Case No. 5:18‐CV‐00828‐RGK‐SS
13            Plaintiff,
14                                               [Proposed] Order Directing Clerk to Enter
        v.                                       Judgment
15   Usama Ennabi;
     Juliette U. Ennabi;
16   Sam & Sons, a California Corporation;
     and Does 1‐10,
17
18            Defendants.
19
20
21
22
23
24
25
26
27
28

                                             1

     Order                                                            5:18‐CV‐00828‐
     RGK‐SS
 1           Pursuant to Federal Rule of Procedure 68(a), the Clerk is directed to enter
 2   judgment consistent with the terms of the Offer of Judgment prepared and
 3   served by the Defendants and accepted by the Plaintiff.
 4           The Court retains jurisdiction for the purpose of determining fees and
 5   costs and enforcement of the terms of the judgment.
 6
 7
 8   Dated: November 11, 2019

 9
10
11                 By:_______                      __________ __
                         Hon. R. Gary Klausner
12                       United States District Judge
13
14
     Presented by:
15   Dennis Price, Esq.
16   858‐375‐7385
     dennisp@potterhandy.com
17   Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27
28

                                              2

     Order                                                         5:18‐CV‐00828‐
     RGK‐SS
